           Case 6:20-cv-00891-ADA Document 31 Filed 02/23/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00889-ADA
    DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00890-ADA
              Plaintiff,                        §     CIVIL ACTION 6:20-cv-00891-ADA
                                                §     CIVIL ACTION 6:20-cv-00892-ADA
                                                §     CIVIL ACTION 6:20-cv-00893-ADA
    v.                                          §     CIVIL ACTION 6:20-cv-00916-ADA
                                                §     CIVIL ACTION 6:20-cv-00917-ADA
                                                §
    HUAWEI TECHNOLOGIES CO.,                    §
    LTD. and HUAWEI                             §
    TECHNOLOGIES USA INC.,                      §
               Defendants.                      §


                                    SCHEDULING ORDER

               Deadline                                           Item

                                      Plaintiff serves preliminary1 infringement contentions in
                                      the form of a chart setting forth where in the accused
                                      product(s) each element of the asserted claim(s) are
                                      found. Plaintiff shall also identify the earliest priority
    February 5, 2021                  date (i.e. the earliest date of invention) for each asserted
                                      claim and produce: (1) all documents evidencing
                                      conception and reduction to practice for each claimed
                                      invention, and (2) a copy of the file history for each patent
                                      in suit.

                                      Deadline for Motions to Transfer, and deadline for parties
    February 26, 2021
                                      to submit an agreed Scheduling Order.



1
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.
            Case 6:20-cv-00891-ADA Document 31 Filed 02/23/21 Page 2 of 5




               Deadline                                           Item

                                      Defendant serves preliminary invalidity contentions in the
                                      form of (1) a chart setting forth where in the prior art
                                      references each element of the asserted claim(s) are
                                      found, (2) an identification of any limitations the
                                      Defendant contends are indefinite or lack written
                                      description under section 112, and (3) an identification of
                                      any claims the Defendant contends are directed to
    April 7, 2021                     ineligible subject matter under section 101. Defendant
                                      shall also produce (1) all prior art referenced in the
                                      invalidity contentions, (2) technical documents, including
                                      software where applicable, sufficient to show the
                                      operation of the accused product(s), and (3) summary,
                                      annual sales information for the accused product(s) for the
                                      two years preceding the filing of the complaint, unless the
                                      parties agree to some other timeframe.

    April 16, 2021                    Parties exchange claim terms for construction.

    April 30, 2021                    Parties exchange proposed claim constructions.

                                      Parties disclose extrinsic evidence. Parties disclose
                                      extrinsic evidence. The parties shall disclose any
                                      extrinsic evidence, including the identity of any expert
                                      witness they may rely upon with respect to claim
                                      construction or indefiniteness. With respect to any expert
    May 7, 2021
                                      identified, the parties shall identify the scope of the topics
                                      for the witness’s expected testimony.2 With respect to
                                      items of extrinsic evidence, the parties shall identify each
                                      such item by production number or produce a copy of any
                                      such item if not previously produced.

                                      Deadline to meet and confer to narrow terms in dispute
    May 21, 2021
                                      and exchange revised list of terms/constructions.

                                      Plaintiff files Opening claim construction brief, including
    May 28, 2021
                                      any arguments that any claim terms are indefinite.

    June 18, 2021                     Defendant files Responsive claim construction brief.



2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
        Case 6:20-cv-00891-ADA Document 31 Filed 02/23/21 Page 3 of 5




               Deadline                                  Item

July 2, 2021                 Plaintiff files Reply claim construction brief.

July 16, 2021                Defendant files Sur-Reply claim construction brief.

                             Parties submit Joint Claim Construction Statement

July 21, 2021                See General Issues Note #8 regarding providing copies of
                             the briefing to the Court and the technical advisor (if
                             appointed).

                             Parties submit optional technical tutorials to the Court and
                             technical adviser (if appointed). The parties shall also
July 23, 2021                jointly submit, via USB drive, Box (not another cloud
                             storage), or email to the law clerk, pdf versions of all as-
                             filed briefing and exhibits.

August 12, 2021              Markman Hearing

                             Fact Discovery opens; deadline to serve Initial
August 16, 2021
                             Disclosures per Rule 26(a).

September 23, 2021           Deadline to add parties.

                             Deadline to serve Final Infringement and Invalidity
                             Contentions. After this date, leave of Court is required
                             for any amendment to Infringement or Invalidity
October 7, 2021
                             contentions. This deadline does not relieve the Parties of
                             their obligation to seasonably amend if new information is
                             identified after initial contentions.

                             Deadline to amend pleadings. A motion is not required
December 2, 2021
                             unless the amendment adds patents or claims.

                             Deadline for the first of two meet and confers to discuss
                             significantly narrowing the number of claims asserted and
                             prior art references at issue. Unless the parties agree to
February 10, 2022
                             the narrowing, they are ordered to contact the Court’s
                             Law Clerk to arrange a teleconference with the Court to
                             resolve the disputed issues.

March 24, 2022               Close of Fact Discovery.
        Case 6:20-cv-00891-ADA Document 31 Filed 02/23/21 Page 4 of 5




           Deadline                                      Item

March 31, 2022               Opening Expert Reports.

April 28, 2022               Rebuttal Expert Reports.

May 19, 2022                 Close of Expert Discovery.

                             Deadline for the second of two meet and confers to
                             discuss significantly narrowing the number of claims
                             asserted and prior art references at issue to triable limits.
                             To the extent it helps the parties determine these limits,
May 26, 2022                 the parties are encouraged to contact the Court’s Law
                             Clerk for an estimate of the amount of trial time
                             anticipated per side. The parties shall file a Joint Report
                             within 5 business days regarding the results of the meet
                             and confer.

                             Dispositive motion deadline and Daubert motion
June 2, 2022
                             deadline.

                             Serve Pretrial Disclosures (jury instructions, exhibits lists,
June 16, 2022
                             witness lists, discovery and deposition designations).

                             Serve objections to pretrial disclosures/rebuttal
June 30, 2022
                             disclosures.

                             Serve objections to rebuttal disclosures and File Motions
July 14, 2022
                             in limine.

                             File Joint Pretrial Order and Pretrial Submissions (jury
                             instructions, exhibits lists, witness lists, discovery and
July 30, 2022
                             deposition designations); file oppositions to motions in
                             limine.

                             File Notice of Request for Daily Transcript or Real Time
                             Reporting. If a daily transcript or real time reporting of
                             court proceedings is requested for trial, the party or
                             parties making said request shall file a notice with the
August 13, 2022              Court and e-mail the Court Reporter, Kristie Davis at
                             kmdaviscsr@yahoo.com
                             Deadline to meet and confer regarding remaining
                             objections and disputes on motions in limine.
        Case 6:20-cv-00891-ADA Document 31 Filed 02/23/21 Page 5 of 5




            Deadline                                          Item

                                 File joint notice identifying remaining objections to
 September 5, 2022
                                 pretrial disclosures and disputes on motions in limine.

 September 8, 2022               Final Pretrial Conference.

                                 Jury Selection/Trial for the first of the consolidated cases.
 September 26, 2022              July Selection/Trial for the remaining consolidated cases
                                 will be determined at the Final Pretrial Conference.




SIGNED this _____          February
             23rd day of ______________, 2021.


                                                 ___________________________________
                                                 ALAN D ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE
